     Case 3:20-cv-00322-MMD-CLB Document 9 Filed 08/04/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     THOMAS JUSTIN SJOBERG,                           Case No. 3:20-cv-00322-MMD-CLB

7                                 Petitioner,                        ORDER
            v.
8

9     ISIDRO BACA, et al.,

10                             Respondents.

11

12         Respondents have filed a motion for enlargement of time (first request) (ECF No.

13   8). The Court finds good cause to grant the motion.

14         It is therefore ordered that Respondents' motion for enlargement of time (first

15   request) (ECF No. 8) is granted. Respondents will have up to and including September

16   18, 2020, to file an answer or other response to the petition (ECF No. 1).

17         DATED THIS 4th day of August 2020.

18

19
                                                MIRANDA M. DU
20                                              CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
